TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00028-CV



                              Stuart Thomas Gerstacker, Appellant

                                                   v.

                               Kimberly Ann Gerstacker, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-FM-06-003629, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                After a number of delays in obtaining a complete record, appellant’s brief was due

May 18, 2011. On June 22, we sent appellant a letter stating that his brief was overdue. We asked

appellant to file his brief and a motion for extension of time no later than July 5, warning that no

further extensions would be granted and that his failure to file the brief would result in the dismissal

of the appeal. To date, appellant has not responded to our June 22 letter. We therefore dismiss the

appeal for want of prosecution. Tex. R. App. P. 42.3(b).



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Prosecution

Filed: July 29, 2011